DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 4-10, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (U.S. PGPub 2009/0104006) and further in view of Motoori (U.S. PGPub 2019/0006217).
Regarding claim 1, Murata teaches a system for automated wafer carrier handling (Fig. 1), comprising: a storage rack comprising a standby position and a storage position separated from the standby position, the storage position being adapted to buffer a wafer carrier awaiting transfer to a load port (Fig. 2, racks 15, [0064] topmost rack functions as loading/unloading position; alternately [0065] the putting portion 11), wherein the load port is disposed on a front end of a semiconductor processing tool (Fig. 7, load ports unlabeled but illustrated); a first moving mechanism movably coupled to the storage rack and providing at least one degree of freedom of movement (Fig. 2, [0059], 13/14), the first moving mechanism being adapted to transfer the wafer carrier from the storage position to the standby position (Fig. 2, [0074], [0076]); a second moving mechanism disposed over the storage rack, operatively coupling the storage rack to the load port (Fig. 1, rail 1, [0051]-[0052], [0056]; Fig. 7, processing tool 9, load ports are unlabeled but illustrated), and a controller operatively coupled to the first moving mechanism and the second moving mechanism to control a movement of the first moving mechanism and the second moving mechanism (Fig. 1, [0056]). 
	Murata does not explicitly teach wherein the semiconductor processing tool and a back side of the storage rack are respectively disposed at two opposing sides to the load port.
	Motoori teaches a semiconductor processing tool having a load port disposed on the front end (Fig. 1, 100, 101, [0040]), wherein a storage rack is positioned at the opposing side of the load port relative to the semiconductor processing tool (Fig. 1, shelves 40, [0041]), wherein a moving mechanism is disposed over the storage rack operatively coupling the storage rack to the load port ([0053]). Further, 
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Motoori with Murata such that the semiconductor processing tool and a back side of the storage rack are respectively disposed at two opposing sides of the load port because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 2, Murata does not explicitly teach wherein the standby position is located in the middle of the storage rack. Murata teaches wherein the movable putting position 11 functions as the port ([0065]). Motoori teaches wherein the shelf that the second moving mechanism is operatively coupled to is aligned with the load port ([0041]). Rearrangement of parts without modifying the operation of the device is prima facie obvious (See MPEP 2144.04.VI.C). Therefore it would have been obvious to modify the teachings of Murata such that the standby position is located in the middle of the storage rack.  It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Motoori and Murata for the reasons set forth in the rejection of claim 1.
Regarding claim 4, Murata teaches wherein the first moving mechanism comprises a first mover assembled to the storage rack to carry the wafer carrier along a first axis and a second mover assembled to the first mover to carry the wafer carrier along a second axis perpendicular to the first axis (Fig. 2, 13, 14, [0061]-[0062]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Motoori and Murata for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Murata and Motoori teaches wherein the second moving mechanism comprises a third mover disposed above the standby position of the storage rack and 
 Regarding claim 6, the combination of Murata and Motoori teaches wherein the third mover is adapted to move into the middle of the storage rack along the third axis to reach the standby position (Motoori, [0041], the shelf that the second moving mechanism is operatively coupled to is aligned with the load port, Fig. 9; Rearrangement of parts without modifying the operation of the device is prima facie obvious (See MPEP 2144.04.VI.C)). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Motoori and Murata for the reasons set forth in the rejection of claim 1.
Regarding claim 7, Murata teaches a storage apparatus comprising a storage rack having a compartment for accommodating a wafer carrier (Figs. 2-3; storage apparatus 10, storage rack 15 supports the compartment; wafer carrier 3, [0063]); a first moving mechanism coupled to the storage rack for moving the wafer carrier in an x-axis and z-axis direction from the compartment of the storage rack to a standby position of the storage apparatus (Fig. 2, 13, 14, [0061]-[0062]; [0074], [0076]); a transfer apparatus disposed above the storage apparatus and comprising a second moving mechanism adapted to transfer the wafer carrier from the standby position of the storage apparatus to a load port for semiconductor processing, wherein the load port is disposed on a front end of a semiconductor processing tool (Fig. 1, rail 1, [0051]-[0052], [0056]; Fig. 7, processing tool 9, load ports are unlabeled but illustrated); and a controller interfacing with the first moving mechanism of the storage apparatus and the second moving mechanism of the transfer apparatus to control a movement of the wafer carrier driven by the first moving mechanism of the storage apparatus and the second moving mechanism of the transfer apparatus (Fig. 1, [0056]). 

	Motoori teaches a semiconductor processing tool having a load port disposed on the front end (Fig. 1, 100, 101, [0040]), wherein a storage rack is positioned at the opposing side of the load port relative to the semiconductor processing tool (Fig. 1, shelves 40, [0041]), wherein a moving mechanism is disposed over the storage rack operatively coupling the storage rack to the load port ([0053]). Further, rearrangement of parts without modifying the operation of the device is prima facie obvious (See MPEP 2144.04.VI.C).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Motoori with Murata such that wherein the storage rack, load port, and semiconductor processing tool are sequentially arranged along a y-axis direction because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 8, Murata teaches wherein the first mechanism of the storage apparatus comprises a x-axis and a z-axis mover operatively coupled to the storage rack for driving the wafer carrier to move along a z-axis direction (Murata, Fig. 2, 13, 14, [0061]-[0062]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Motoori and Murata for the reasons set forth in the rejection of claim 7.
Regarding claim 9, Murata teaches wherein the second moving mechanism comprises a y-axis mover operatively coupled to the storage rack for transporting the wafer carrier at the standby position to the load port along a y-axis direction (Murata, Figs. 1-2, Fig. 7, rail 1; Motoori, Fig. 2, horizontal 
Regarding claim 10, the combination of Murata and Motoori teaches wherein the y-axis mover of the second moving mechanism is adapted to move into the storage rack for positioning at the standby position of the storage apparatus (Murata, Fig. 2, [0052]-[0052]; Motoori, [0041], the shelf that the second moving mechanism is operatively coupled to is aligned with the load port, Fig. 9) but does not explicitly teach wherein the standby position is located in the middle of the storage rack. Murata teaches wherein the movable putting position 11 functions as the port ([0065]). Rearrangement of parts without modifying the operation of the device is prima facie obvious (See MPEP 2144.04.VI.C). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Motoori and Murata for the reasons set forth in the rejection of claim 7.
Regarding claim 12, the combination of Murata and Motoori teaches wherein a receiving surface of the load port on which the wafer carrier is placed is substantially aligned with the standby position (Murata, Fig. 2, [0052]-[0052]; Motoori, [0041], the shelf that the second moving mechanism is operatively coupled to is aligned with the load port, Fig. 9) but does not explicitly teach wherein the standby position is located in the middle of the storage rack. Murata teaches wherein the movable putting position 11 functions as the port ([0065]). Rearrangement of parts without modifying the operation of the device is prima facie obvious (See MPEP 2144.04.VI.C). Therefore it would have been obvious to modify the teachings of Murata such that the standby position is located in the middle of the storage rack. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Motoori and Murata for the reasons set forth in the rejection of claim 7.
Regarding claim 13, the combination of Murata and Motoori teaches wherein the second moving mechanism comprises a y-axis mover operatively coupled to the storage rack and passing through the back side of the storage rack to the standby position inside the storage rack (Murata, Figs. 
Regarding claim 15, Murata teaches an operation method for automated wafer carrier handling (Fig. 1), comprising: moving a wafer carrier from a compartment of a storage rack to a standby position of the storage rack via a first moving mechanism ([0076]; FOUP 3 is stored on a rack 15 temporarily before being moved to the load/unload position, [0064]) via a first moving mechanism (Fig. 2, [0059], 13/14), wherein the wafer carrier carries a plurality of wafers to be processed therein (FOUP 3, [0002]); carrying and transferring the wafer at the standby position of the storage rack via a second moving mechanism, wherein the second moving mechanism is disposed above and operatively coupled to the storage rack (Fig. 1, rail 1, [0051]-[0052], [0056]; Fig. 7, processing tool 9, load ports are unlabeled but illustrated), and loading the wafer carrier carried by the second moving mechanism on a load port of a semiconductor processing tool for processing the plurality of semiconductor wafers (Fig. 7, [0056], [0090]), wherein the load port is disposed on a front end of a semiconductor processing tool (Fig. 7, load ports unlabeled but illustrated).
	Murata does not explicitly teach wherein the semiconductor processing tool and a back side of the storage rack are respectively disposed at two opposing sides to the load port.
	Motoori teaches a semiconductor processing tool having a load port disposed on the front end (Fig. 1, 100, 101, [0040]), wherein a storage rack is positioned at the opposing side of the load port relative to the semiconductor processing tool (Fig. 1, shelves 40, [0041]), wherein a moving mechanism is disposed over the storage rack operatively coupling the storage rack to the load port ([0053]). Further, rearrangement of parts without modifying the operation of the device is prima facie obvious (See MPEP 2144.04.VI.C).

Regarding claim 16, Murata teaches wherein the first moving mechanism is assembled to the storage rack, and moving the wafer carrier via the first moving mechanism comprises reciprocating the first moving mechanism along at least one of a first axis and a second axis for moving the wafer carrier out of the compartment of the storage rack and positioning at the standby position of the storage rack, wherein the first axis is perpendicular to the second axis ([0060]), but does not explicitly teach wherein the standby position is located in the middle of the storage rack. Murata teaches wherein the movable putting position 11 functions as the port ([0065]). Rearrangement of parts without modifying the operation of the device is prima facie obvious (See MPEP 2144.04.VI.C). Therefore it would have been obvious to modify the teachings of Murata such that the standby position is located in the middle of the storage rack. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Motoori and Murata for the reasons set forth in the rejection of claim 15.
Regarding claim 17, the combination of Motoori and Murata teaches reciprocating the second moving mechanism along a third axis to move into and out of the storage rack for transporting the wafer carrier at the standby position out of the storage rack, wherein the third axis is perpendicular to the first axis and the second axis (Murata, Fig. 1, Fig. 7; Motoori, Fig. 2, Figs. 9-10). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Motoori and Murata for the reasons set forth in the rejection of claim 15.
Regarding claim 18, the combination of Murata and Motoori teaches wherein a receiving surface of the load port on which the wafer carrier is placed is substantially aligned with the standby position (Murata, Fig. 2, [0052]-[0052]; Motoori, [0041], the shelf that the second moving mechanism is operatively coupled to is aligned with the load port, Fig. 9) but does not explicitly teach wherein the standby position is located in the middle of the storage rack. Murata teaches wherein the movable putting position 11 functions as the port ([0065]). Rearrangement of parts without modifying the operation of the device is prima facie obvious (See MPEP 2144.04.VI.C). Therefore it would have been obvious to modify the teachings of Murata such that the standby position is located in the middle of the storage rack. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Motoori and Murata for the reasons set forth in the rejection of claim 15.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (U.S. PGPub 2009/0104006) and further in view of Motoori (U.S. PGPub 2019/0006217) and further in view of Davis (U.S. PGPub 2003/0209404).
Regarding claim 3, the combination of Murata and Motoori does not explicitly teach wherein a user interface panel is disposed on a front side of the storage rack opposite to the back side of the storage rack.
Davis teaches a user interface panel on the front wall of a wafer processing system (Fig. 2, 64, [0091]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Davis with Murata and Motoori such that a user interface panel is disposed on a front side of the storage rack opposite to the back side of the storage rack for the purpose of entering commands to the system ([0128]).
Regarding claim 11, the combination of Murata and Motoori does not explicitly teach wherein a user interface panel is disposed on a front side of the storage rack and a back side of the storage rack opposite to the front side faces the load port.
Davis teaches a user interface panel on the front wall of a wafer processing system (Fig. 2, 64, [0091]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Davis with Murata and Motoori such that a user interface panel is disposed on a front side of the storage rack and a back side of the storage rack opposite to the front side faces the load port for the purpose of entering commands to the system ([0128]).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (U.S. PGPub 2009/0104006) in view of Motoori (U.S. PGPub 2019/0006217) and further in view of Fosnight (U.S. PGPub 2002/0105236).
Regarding claim 14, Murata does not explicitly teach wherein the storage apparatus further comprises a detection device coupled to the storage rack to guard the compartment. 
Fosnight teaches wherein a storage apparatus comprises a detection device coupled to the storage rack to guard the compartment ([0075]-[0080]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Fosnight with Murata such that the storage apparatus further comprises a detection device coupled to the storage rack to guard the compartment for the purpose of guarding the compartment ([0074]).
Regarding claim 20, Murata does not explicitly teach guarding the compartment of the storage rack via a detection device. 

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Fosnight with Murata such that the method comprises guarding the compartment of the storage rack via a detection device for the purpose of guarding the compartment ([0074]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (U.S. PGPub 2009/0104006) in view of Motoori (U.S. PGPub 2019/0006217) and further in view of Sawado (U.S. PGPub 2010/0204826).
Regarding claim 19, Murata and Motoori do not explicitly teach locking the storage rack at a predetermined position through a quick release mechanism before moving the wafer carrier, wherein the quick release mechanism is disposed on a bottom of the storage rack, and releasing the storage rack after loading the wafer carrier.
Sawado teaches a storage rack which stores wafer carriers awaiting transfer to a load port of a semiconductor processing tool, and is placed on the opposite side of the load port from the semiconductor processing tool (Figs. 7-8, 30, LP1, 20, [0109]-[0111]), wherein the storage rack is locked at a predetermined position through a quick release mechanism before moving the wafer carrier, wherein the quick release mechanism is disposed on a bottom of the storage rack, and releasing the storage rack after loading the wafer carrier ([0121], Fig. 12A-B, [0030], [0148]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sawado with Murata and Motoori such that the method comprises locking the storage rack at a predetermined position through a quick release mechanism before moving the wafer carrier, wherein the quick release mechanism is disposed on a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ALIA SABUR/               Primary Examiner, Art Unit 2812